Citation Nr: 0730053	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a low back disability.

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  

3.  Entitlement to an increased evaluation for the residuals 
of a right ankle sprain, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for the post-
operative residuals of a left patellectomy, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  Following notification of that 
action, the veteran appealed to the Board for review.  As a 
part of that review, the veteran requested that he be given 
the opportunity to provide testimony before the Board.  The 
veteran did just that in July 2007.  A transcript of that 
hearing was accomplished and has been included in the claims 
folder for review.  

The remand portion of this Decision/Remand is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  Service connection for a low back disability was denied 
by the Board in a decision issued in June 1989.  

3.  The evidence received subsequent to the June 1989 Board 
decision is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
Board's June 1989 decision, and the claim of entitlement to 
service connection for a low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a low back disability, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the appellant's claim.  This is 
so because the Board is taking action favorable to the 
appellant in reopening the veteran's service-connection claim 
for a back disability, and the decision at this point poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In June 1989, the Board issued a decision on the merits of 
the veteran's claim for entitlement to service connection for 
a low back disability.  At that time, the veteran contended 
that he had experienced repeated injuries to his back while 
in service which had resulted in his then-current back 
disorder.  The veteran submitted written statements in 
support of his claim along with minimal medical records 
noting that the veteran had a back disability.  After 
reviewing all of the evidence, including the veteran's 
service medical records, the Board concluded that while the 
veteran had a low back disability, medical evidence had not 
been presented that etiologically linked the back condition 
with the veteran's military service or any incidents therein 
or to a service-connected disability.  As such, service 
connection was not warranted.  

The veteran was notified of the decision but he did not 
request reconsideration of the decision.  Hence, that 
decision became final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. 
§ 19.104 (1988); § 3.104, 20.302, 20.1103 (1995); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).  

In September 2002, the veteran requested that his claim be 
reopened.  The veteran submitted additional documents and 
provided testimony before the Board.  More importantly, he 
submitted a medical examination that had been accomplished in 
March 2006 that provided the following diagnosis and opinion:

Assessment:
1.  Lumbar degenerative disk disease.
2.  Status-post lumbar laminectomy.
3.  Referred pain to both lower 
extremities.
4.  Low back pain.
5.  Lumbar facet arthropathy.

....

Of note, too, I do think that his current 
symptoms that have resulted in a back 
surgery are directly related to the 
injuries he sustained in the military - 
this does correlate with the type of 
injury he sustained in Vietnam.  He was 
blown out of a machine gun bunker and 
landed on rocks onto his buttocks and 
back.  

It is noted that the above medical opinion was not originally 
presented to the RO for review; it was not provided to the VA 
until the veteran testified before the Board in July 2007.  
Nevertheless, the RO has denied the veteran's request to 
reopen and the claim is now before the Board.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

When the Board denied service connection, it based its 
decision on the veteran's service medical records, statements 
made by him, medical treatment records, and other medical 
records.  In making its decision, the Board concluded that 
there was no medical evidence etiologically linking the 
veteran's then-current back disability with his military 
service or any incident therein.  Since then, the veteran has 
submitted written statements, he has provided testimony 
before the Board, and he has proffered medical treatment 
records.  As noted previously, also proffered has been a 
medical record strongly suggesting that the veteran's back 
disability is related to his military service, to include 
incidents that occurred while the veteran was on active duty.  

This evidence is new.  It was not of record prior to June 
1989.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of back 
disability that may be related to the veteran's military 
service.  Hence, it is the conclusion of the Board that this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim. Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining a medical determination that reviews all of the 
veteran's medical records as contained in his claims folder 
as to whether the veteran has a low back disability that may 
be linked to his military service.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  To this extent, the appeal is granted.


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2006).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c) (2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006) and VAOPGCPREC 7-2004.  To ensure that the VA 
accomplishes this task, informational letters have been sent 
to the regional offices informing them of what information 
must be included in a VCAA letter.  See VBA Fast Letter 04-
17, August 12, 2004.

With respect to the veteran's claim involving automobile and 
adaptive equipment or for adaptive equipment only, the VCAA 
letter must provide the following information:

To support your claim for automobile 
allowance or adaptive equipment, the 
evidence must show that you have a 
service-connected disability resulting in

the loss, or permanent loss of use, of at 
least a foot or a hand

OR

permanent impairment of vision in both 
eyes, resulting in

vision of 20/200 or less in the better 
eye with glasses

OR

vision of 20/200 or better, if there is a 
severe defect in your peripheral vision.

You may be entitled to only adaptive 
equipment if you have ankylosis 
("freezing") of at least one knee or 
one hip due to service-connected 
disability.

Medical evidence, including a VA 
examination, will show these things. VA 
will provide an examination if it 
determines that one is necessary.

A review of the October 2002 letter, along with the letter 
issued in November 2002, indicates that none of the above 
information has been provided.  Specifically, the RO has not 
informed the veteran of the requirements involved for his 
claim involving the automobile.  In the absence of such prior 
notice, the Board finds that the claim must be returned to 
the RO so that a new VCAA letter may be issued.  This must 
occur so that the VA will satisfy its duty under the VCAA to 
notify and assist the appellant with regards to the issue on 
appeal.

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a 
low back disability, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  In this instance, a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment records 
of the back so that the disability evaluation will be a fully 
informed one should be accomplished in regards to the 
appellant's claim for service connection for a low back 
disability.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in conjunction with his claim for an increased 
evaluation for a right ankle disability and a left knee 
disorder, the veteran underwent VA medical examinations in 
March 2003 and again in February 2005.  The first examination 
was performed by a physician's assistant, not a medical 
doctor.  The second examination was performed by a doctor but 
that examiner did not review the veteran's complete medical 
file and the claims folder.  The examiner, per the medical 
report, only reviewed the medical information available to 
him via the VA medical computer system.  The purpose of those 
examinations was to obtain medical evidence cataloging the 
symptoms and manifestations produced by the two service-
connected disabilities, and to use those results in 
determining whether an increased ratings should be assigned.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  A new 
examination which takes into account the veteran's whole 
medical history should be accomplished as it will provide the 
Board with a basis to either agree or refute the veteran's 
various assertion, and will provide the VA with a more 
complete picture of the veteran's service-connected right 
ankle and left knee disabilities.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for his low back, his 
left knee, and his right ankle 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2006), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO must inform the claimant that in order 
to prevail, the evidence must show that 
the veteran has permanently loss the use 
of a foot (feet), hand (hands), the 
inability to ambulate without the use of 
prescribed aids, by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claims, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  The AMC/RO should arrange for an 
examination of the left knee, back, and 
right ankle by an orthopedist; i.e., not 
a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The purposes of this 
examination is to ascertain the etiology 
of the veteran's low back disability and 
to discover the severity of the service-
connected right ankle and left knee 
disorders.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
low back disability found.  The examiner 
is asked to state whether it is at least 
as likely as not that any such disorder 
is related to any in-service disease or 
injury or to his service in general.  

Additionally, the right ankle and left 
knee should be examined for degrees of 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the knee and 
ankle.  Moreover, the examiner should be 
requested to determine whether the right 
ankle and left knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.  Additionally, it is requested 
that the examiner specifically state 
whether the veteran has real use of his 
right ankle; i.e., can it be moved 
sufficiently to safely drive a motor 
vehicle or to propel himself.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


